     Case 3:20-cv-02805-E-BN Document 6 Filed 09/11/20        Page 1 of 7 PageID 71



                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

EGHOSA OBARETIN,                            §
A#062034677,                                §
                                            §
              Petitioner,                   §
                                            §
V.                                          §          No. 3:20-cv-2805-E-BN
                                            §
WILLIAM BARR, ET AL.,                       §
                                            §
              Respondents.                  §

        FINDINGS, CONCLUSIONS, AND RECOMMENDATION OF THE
                  UNITED STATES MAGISTRATE JUDGE

        Petitioner Eghosa Obaretin, detained at ICE’s Prairieland Detention Center,

pending his removal from the United States, filed a pro se 28 U.S.C. § 2241 petition,

raising two independent grounds: (1) that his mandatory detention based on the

immigration judge’s (“IJ”) determination that Obaretin’s conviction is an aggravated

felony is unconstitutional because the IJ’s determination has been appealed to the

Board of Immigration Appeals; and (2) that his continued detention during the

ongoing pandemic violates the Fifth and Eighth Amendments. See Dkt. No. 3.

        Related to the second ground, Obaretin filed an Emergency Motion for

Temporary Restraining Order and Temporary Release in Response to the COVID-19

Pandemic [Dkt. No. 4] (the “TRO motion”).

        The Court referred this action to the undersigned United States magistrate

judge for pretrial management under 28 U.S.C. § 636(b) and a standing order of

reference from United States District Judge Ada Brown.

        While the Court should consider Obaretin’s first ground for relief in the regular
  Case 3:20-cv-02805-E-BN Document 6 Filed 09/11/20        Page 2 of 7 PageID 72



course – requiring that he pay the filing fee or move for leave to proceed in forma

pauperis, after which the Court will order the government to respond to this ground

and allow Obaretin an opportunity to reply – the undersigned enters these findings

of fact, conclusions of law, and recommendation concerning the second ground and

the TRO motion and recommends that the Court dismiss that ground for relief

without prejudice for lack of subject matter jurisdiction and thereby deny the TRO

motion.

      “To obtain a temporary restraining order, an applicant must show entitlement

to a preliminary injunction,” and “[t]he same four-factor test for preliminary

injunctions also has been extended to temporary restraining orders,” because “[a]

TRO is simply a highly accelerated and temporary form of preliminary injunctive

relief,” Horner v. Am. Airlines, Inc., No. 3:17-cv-665-D, 2017 WL 978100, at *1 (N.D.

Tex. Mar. 13, 2017) (citations and internal quotation marks omitted).

      And to obtain either, Obaretin must “show (1) a substantial likelihood that he

will prevail on the merits, (2) a substantial threat that he will suffer irreparable

injury if the injunction is not granted, (3) his threatened injury outweighs the

threatened harm to the party whom he seeks to enjoin, and (4) granting the

preliminary injunction will not disserve the public interest.” Bluefield Water Ass’n,

Inc. v. City of Starkville, Miss., 577 F.3d 250, 252-53 (5th Cir. 2009) (internal

quotation marks omitted); accord Canal Auth. of State of Fla. v. Callaway, 489 F.2d

567, 572 (5th Cir. 1974).

      “As a threshold matter, the Court may not issue a TRO in this case because (a)




                                        -2-
  Case 3:20-cv-02805-E-BN Document 6 Filed 09/11/20          Page 3 of 7 PageID 73



[Obaretin] has not sworn to specific facts in an affidavit or a verified complaint that

clearly show that immediate and irreparable injury, loss or damage will result to him

before the [Respondents] can be heard in opposition, and (b) [he] has not certified in

writing any efforts made to give notice of the filing of the request for a TRO to the

[BOP defendants] and the reasons why such notice should not be required.” Ray v.

La. Dep’t of Public Safety & Corrs., Civ. A. No. 16-810, 2016 WL 5875947, at *2 (W.D.

La. Oct. 7, 2016) (citing FED. R. CIV. P. 65(b)(1)).

       Nonetheless, and to the extent that he seeks a preliminary injunction,

Obaretin cannot show a substantial likelihood that he will prevail on the merits of

conditions-of-confinement claims presented in a Section 2241 habeas petition,

because, as explained below, the Court lacks subject matter jurisdiction over such

claims made in habeas proceedings. See, e.g., Nianga v. Wolfe, 435 F. Supp. 3d 739,

743 (N.D. Tex. 2020) (“Federal courts are courts of limited jurisdiction and must

therefore ‘affirmatively ascertain subject-matter jurisdiction before adjudicating a

suit.’ A party seeking a TRO can not establish a ‘substantial likelihood of success on

the merits’ of his claim if the court concludes that it lacks jurisdiction to adjudicate

the claim altogether.” (citations omitted)).

       Under Ground 2 (and the related TRO motion), Obaretin does not challenge

the legal authority under which he is detained. That is, through this ground, he does

not challenge “the cause of detention.” Pierre v. United States, 525 F.2d 933, 935 (5th

Cir. 1976). Obaretin instead challenges the legality of the conditions under which he

is detained.




                                           -3-
  Case 3:20-cv-02805-E-BN Document 6 Filed 09/11/20          Page 4 of 7 PageID 74



      And, as multiple judges of this Court have recognized, even considering the

exigencies caused by the COVID-19 pandemic, conditions-of-confinement claims are

“not cognizable under Section 2241.” Cureno Hernandez v. Mora, ___ F. Supp. 3d ____,

No. 1:20-cv-104-H, 2020 WL 3246753, at *1 (N.D. Tex. June 15, 2020); see also, e.g.,

Valencia v. Carr, No. 4:20-cv-821-O, 2020 WL 4581645, at *2 (N.D. Tex. Aug. 7, 2020)

(“Petitioner does not challenge the validity of her sentences or convictions or the

BOP’s administrative calculation of her release date, which is the traditional ‘essence’

of habeas corpus. It is the nature of the substantive legal claim itself and the

pertinent factual allegations – in addition to the relief sought – that determines

whether the claim challenges ‘the validity of confinement’ and thus sounds in habeas

corpus. Petitioner’s claims challenging unconstitutional conditions of confinement do

not sound in traditional habeas corpus. Thus, a § 2241 habeas petition is not the

proper vehicle for raising her claims, and this Court lacks jurisdiction to consider the

claims and grant the declaratory and injunctive relief requested.” (collecting cases;

citations omitted)); Umarbaev v. Moore, No. 3:20-cv-1279-B, 2020 WL 3051448, at *5

(N.D. Tex., Jun. 6, 2020) (“In sum, aside from conditions of confinement alleged to be

unconstitutional that, if proved to be true, will result in accelerated release, ‘habeas

is not available to review questions unrelated to the cause of detention. Its sole

function is to grant relief from unlawful imprisonment or custody and it cannot be

used properly for any other purpose.’” (quoting Pierre, 525 F.3d at 935-36)); Sanchez

v. Brown, No. 3:20-cv-832-E, 2020 WL 2615931, at *12 (N.D. Tex. May 22, 2020)

(“[H]abeas is not available to review questions unrelated to the cause of detention.




                                         -4-
  Case 3:20-cv-02805-E-BN Document 6 Filed 09/11/20              Page 5 of 7 PageID 75



Its sole function is to grant relief from unlawful imprisonment or custody, and it

cannot be used properly for any other purpose. An inmate is not entitled to relief in a

habeas corpus petition based on civil rights claims related to the conditions of his

confinement. Plaintiffs do not challenge the cause of their detention or contend that

they are being held for an improper duration. They seek release due to the conditions

at the jail caused by COVID-19. The Court concludes it lacks jurisdiction over

Plaintiffs’ habeas action.” (citations omitted)).

             Fifth Circuit precedent provides that unconstitutional conditions
      of confinement – even conditions that create a risk of serious physical
      injury, illness, or death – do not warrant release. Even allegations of
      mistreatment that amount to cruel and unusual punishment do not
      nullify an otherwise lawful incarceration or detention. Rather, the
      proper remedy for unconstitutional conditions of confinement should be
      equitable – to enjoin the unlawful practices that make the conditions
      intolerable. Thus, “allegations that challenge the fact or duration of
      confinement are properly brought in habeas petitions, while allegations
      that challenge rules, customs, and procedures affecting conditions of
      confinement are properly brought in civil rights actions.”

Cureno Hernandez, 2020 WL 3246753, at *4 (citations omitted); see also Lineberry v.

United States, 380 F. App’x 452, 453 (5th Cir. 2010) (per curiam) (“Lineberry has not

provided any authority for his argument that he is entitled to be released because he

has allegedly been subjected to cruel and unusual punishment. His challenges to the

conditions of confinement, even if proved to be true, will not result in his accelerated

release. The proper remedy is to require the discontinuance of a practice or to require

the correction of an unconstitutional condition. The district court correctly dismissed

these claims without prejudice based on a determination that Lineberry must seek

such remedies in a civil rights action.” (citations omitted)).




                                           -5-
  Case 3:20-cv-02805-E-BN Document 6 Filed 09/11/20         Page 6 of 7 PageID 76



      Further, requesting the remedy of release does not transform an otherwise civil

cause of action (a constitutional challenge to conditions of confinement) into a habeas

claim. See, e.g., Umarbaev, 2020 WL 3051448, at *5 (“[M]erely requesting, as relief,

release from custody does not convert an action into one under the habeas statute.”

(citations omitted); Shah v. Wolf, No. 3:20-cv-994-C-BH, 2020 WL 4456530, at *6

(N.D. Tex. July 13, 2020) (“A petitioner cannot simply transform a conditions-of-

confinement claim into a habeas claim by, as here, requesting the habeas remedy of

release and claiming the unconstitutional condition of confinement is the confinement

itself. Because Petitioner ultimately challenges the conditions of his confinement and

the appropriate remedy for which – i.e., discontinuance of the procedure or cessation

of the unconstitutional conduct – would not result in Petitioner’s accelerated release,

§ 2241 is not the proper avenue for the relief sought.” (citations and footnote

omitted)), rec. adopted, 2020 WL 4437484 (N.D. Tex. Aug. 3, 2020).

      The Court therefore lacks subject matter jurisdiction over Ground 2 and thus

cannot grant the related TRO motion. See, e.g., Cureno Hernandez, 2020 WL 3246753,

at *6 (“[T]his Court, like most district courts to consider the issue, will follow the

bright-line rule established by decades of Fifth Circuit precedent that conditions-of-

confinement claims are not the proper subject matter for a writ of habeas corpus.”).

                                 Recommendation

      The Court should dismiss the conditions-of-confinement claims included in

Petitioner Eghosa Obaretin’s habeas petition for lack of subject matter jurisdiction

and deny his Emergency Motion for Temporary Restraining Order and Temporary




                                         -6-
  Case 3:20-cv-02805-E-BN Document 6 Filed 09/11/20          Page 7 of 7 PageID 77



Release in Response to the COVID-19 Pandemic [Dkt. No. 4].

      A copy of these findings, conclusions, and recommendation shall be served on

all parties in the manner provided by law. Any party who objects to any part of these

findings, conclusions, and recommendation must file specific written objections

within 14 days after being served with a copy. See 28 U.S.C. § 636(b)(1); FED. R. CIV.

P. 72(b). In order to be specific, an objection must identify the specific finding or

recommendation to which objection is made, state the basis for the objection, and

specify the place in the magistrate judge’s findings, conclusions, and recommendation

where the disputed determination is found. An objection that merely incorporates by

reference or refers to the briefing before the magistrate judge is not specific. Failure

to file specific written objections will bar the aggrieved party from appealing the

factual findings and legal conclusions of the magistrate judge that are accepted or

adopted by the district court, except upon grounds of plain error. See Douglass v.

United Servs. Auto. Ass’n, 79 F.3d 1415, 1417 (5th Cir. 1996).

      DATED: September 11, 2020



                                        _________________________________________
                                        DAVID L. HORAN
                                        UNITED STATES MAGISTRATE JUDGE




                                         -7-
